Exhibit 10.3

 

Execution Version

 

SPONSOR LETTER AGREEMENT

 



This SPONSOR LETTER AGREEMENT (this “Agreement”), dated as of November 19, 2020,
is made by and between Longview Investors LLC, a Delaware Limited Liability
Company, a holder of Longview Class B Common Stock and the Other Class B
Stockholders that are signatories hereto (each, the “Longview Shareholder”, and
collectively, the “Longview Shareholders”), Longview Acquisition Corp.
(“Longview”) and Butterfly Network, Inc., a Delaware corporation (the
“Company”). The Longview Shareholders, Longview and the Company shall be
referred to herein from time to time collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Business Combination Agreement (as defined below).

 

WHEREAS, Longview, the Company and certain other Persons party thereto entered
into that certain Business Combination Agreement, dated as of the date hereof
(as it may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Business Combination Agreement”); and

 

WHEREAS, each Longview Shareholder is the record and beneficial owner of the
number of shares of Longview Class B Common Stock set forth on the signature
page hereto (together with any other Equity Securities of Longview that the
Longview Shareholder holds of record or beneficially, as of the date of this
Agreement, or acquires record or beneficial ownership after the date hereof,
collectively, the “Subject Longview Equity Securities”); and

 

WHEREAS, the Longview Shareholders acknowledge and agree that the Company would
not have entered into and agreed to consummate the transactions contemplated by
the Business Combination Agreement without the Longview Shareholders entering
into this Agreement and agreeing to be bound by the agreements, covenants and
obligations contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

1.            Agreement to Vote; Other Covenants.

 

a.        The Longview Shareholders (severally and not jointly) hereby agree to
vote at any meeting of the shareholders of Longview, and in any action by
written resolution of the shareholders of Longview, all of such Longview
Shareholders’ Subject Longview Equity Securities in favor of the Transaction
Proposals.

 

b.        The Longview Shareholders shall be (severally and not jointly) bound
by and subject to (i) Sections 5.3(a) (Confidentiality) and 5.4(a) (Public
Announcements) of the Business Combination Agreement to the same extent as such
provisions apply to the parties to the Business Combination Agreement, as if the
Longview Shareholders are directly party thereto, and (ii) the first sentence of
Section 5.6(b) (Exclusive Dealing) of the Business Combination Agreement to the
same extent as such provisions apply to Longview, as if the Longview
Shareholders are directly party thereto.

 



 

 

 

c.        The Longview Shareholders hereby (severally and not jointly) waive any
adjustment to the conversion ratio set forth in the Governing Documents of
Longview or any other anti-dilution or similar protection with respect to the
Longview Class B Common Stock (whether resulting from the transaction
contemplated by the Business Combination Agreement, the Subscription Agreement
or otherwise).

 

2.            No Redemption. The Longview Shareholders (severally and not
jointly) hereby agree that they shall not redeem, or submit a request to
Longview’s transfer agent or otherwise exercise any right to redeem, any Subject
Longview Equity Securities.

 

3.            Transfer of Shares. The Longview Shareholders (severally and not
jointly) hereby agree not to, directly or indirectly, (i) sell, assign, transfer
(including by operation of law), place a lien on, pledge, dispose of or
otherwise encumber any of its Subject Longview Equity Securities or otherwise
agree to do any of the foregoing (each, a “Transfer”), (ii) deposit any of its
Subject Longview Equity Securities into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect to
any of its Subject Longview Equity Securities that conflicts with any of the
covenants or agreements set forth in this Agreement, (iii) enter into any
contract, option or other arrangement or undertaking with respect to the direct
or indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any of its Subject Longview Equity Securities,
(iv) engage in any hedging or other transaction which is designed to, or which
would (either alone or in connection with one or more events, developments or
events (including the satisfaction or waiver of any conditions precedent)), lead
to or result in a sale or disposition of its Subject Longview Equity Securities
even if such Subject Longview Equity Securities would be disposed of by a person
other than the Longview Shareholder or (v) take any action that would have the
effect of preventing or materially delaying the performance of its obligations.

 

4.            Longview Shareholders Representations and Warranties. The Longview
Shareholders represent and warrant to the Company (severally and not jointly
each with respect to it/him/her self) as follows:

 

a.        The Longview Shareholder is, if incorporated, a corporation, limited
liability company or other applicable business entity duly organized or formed,
as applicable, validly existing and in good standing (or the equivalent thereof,
if applicable, in each case, with respect to the jurisdictions that recognize
the concept of good standing or any equivalent thereof) under the Laws of its
jurisdiction of formation or organization (as applicable).

 

b.        The Longview Shareholder has the requisite corporate, limited
liability company, legal capacity or other similar power and authority to
execute and deliver this Agreement, to perform its covenants, agreements and
obligations hereunder. The execution and delivery of this Agreement has been
duly authorized by all necessary corporate (or other similar) action on the part
of the Longview Shareholder that is not a natural person. This Agreement has
been duly and validly executed and delivered by the Longview Shareholder and
constitutes a valid, legal and binding agreement of the Longview Shareholder
(assuming that this Agreement is duly authorized, executed and delivered by the
Company), enforceable against the Longview Shareholder in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting generally the enforcement of creditors’ rights and
subject to general principles of equity).

 



2

 

 

5.            Termination. This Agreement shall automatically terminate, without
any notice or other action by any Party, and be void ab initio upon the earlier
of (a) the Effective Time; and (b) the termination of the Business Combination
Agreement in accordance with its terms. Upon termination of this Agreement as
provided in the immediately preceding sentence, none of the Parties shall have
any further obligations or Liabilities under, or with respect to, this
Agreement. Notwithstanding the foregoing or anything to the contrary in this
Agreement, the termination of this Agreement pursuant to Section 5(b) shall not
affect any Liability on the part of any Party for a willful breach of any
covenant or agreement set forth in this Agreement prior to such termination.

 

6.            No Third Party Beneficiaries. This Agreement shall be for the sole
benefit of the Parties and their respective successors and permitted assigns and
is not intended, nor shall be construed, to give any Person, other than the
Parties and their respective successors and assigns, any legal or equitable
right, benefit or remedy of any nature whatsoever by reason of this Agreement.
Nothing in this Agreement, expressed or implied, is intended to or shall
constitute the Parties, partners or participants in a joint venture.

 

7.            Incorporation by Reference. Sections 8.1 (Non-Survival), 8.2
(Entire Agreement; Assignment), 8.3 (Amendment), 8.5 (Governing Law), 8.7
(Construction; Interpretation), 8.10 (Severability), 8.11 (Counterparts;
Electronic Signatures), 8.15 (Waiver of Jury Trial), 8.16 (Submission to
Jurisdiction) and 8.17 (Remedies) of the Business Combination Agreement are
incorporated herein and shall apply to this Agreement mutatis mutandis.

 



3

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 



  BUTTERFLY NETWORK, INC.       By: /s/ Jonathan M. Rothberg     Name: Jonathan
M. Rothberg     Title: Chairman of the Board       LONGVIEW SHAREHOLDER:      
LONGVIEW INVESTORS LLC       By: /s/ Mark Horowitz     Name: Mark Horowitz    
Title: Authorized Person       Longview Class B Common Stock:   10,275,000     
    LONGVIEW SHAREHOLDER:       By: /s/ Westley Moore     Name: Westley Moore  
    Longview Class B Common Stock:  25,000        LONGVIEW SHAREHOLDER:      
By: /s/ Derek Cribbs     Name: Derek Cribbs       Longview Class B Common Stock:
 25,000        LONGVIEW SHAREHOLDER:       By: /s/ Randy Simpson     Name: Randy
Simpson         Longview Class B Common Stock:  25,000 

 





 



 